THIS DEBENTURE AND ATTACHED WARRANTS, AND THE SECURITIES INTO WHICH THE WARRANTS
ARE CONVERTIBLE (COLLECTIVELY, THE “SECURITIES”), HAVE NOT BEEN REGISTERED WITH
THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE. THE SECURITIES ARE BEING OFFERED PURSUANT TO A SAFE
HARBOR FROM REGISTRATION UNDER REGULATION D PROMULGATED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”). THE SECURITIES ARE “RESTRICTED” AND MAY NOT BE
OFFERED OR SOLD UNLESS THE SECURITIES ARE REIGSTERED UNDER THE ACT, PURSUANT TO
REGULATION D OR PURSUANT TO AVAILABLE EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE ACT AND THE COMPANY WILL BE PROVIDED WITH OPINION OF COUNSEL
OR OTHER SUCH INFORMATION AS IT MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH
EXEMPTIONS ARE AVAILABLE. FURTHER HEDGING TRANSACTIONS INVOLVING THE SECURITIES
MAY NOT BE MADE EXCEPT IN COMPLIANCE WITH THE ACT.

 

BRIDGE LOAN AGREEMENT

 

10.5% Debenture

 

Dated February 9, 2006

 

$_______.00

 

This Bridge Loan is issued by Alchemy Enterprises, Ltd., a Nevada corporation
(the “Company”), to _____________________, a _______________ (together with
their permitted successors and assigns, collectively referred to herein as the
“Holders”) pursuant to exemptions from registration under the Securities Act of
1933, as amended.

 

ARTICLE I

 

Section 1.01        Principal and Interest. For value received, on August 9,
2006 (the “Due Date”), the Company hereby promises to pay to the order of the
Holders in lawful money of the United States of America and in immediately
available funds the principal sum of US$_______.00 (the “Principal Amount”),
together with interest on the unpaid principal of this Debenture at the rate of
ten and one-half percent (10.5%) per year (computer on the basis of a 365-day
year and the actual days elapsed) from the date of this Debenture until paid.
The Company shall have the option to repay the entire principal amount and all
accrued interest at any time on or before the Due Date.

 

Section 1.02        Automatic Prepay. At the closing of private placement
offering that nets the Company a minimum of Two Million Dollars (US
$2,000,000.00) (the “Financing”) by the Company (the closing of the Financing
shall be referred to herein as a “Triggering Event”) (the term “closing” shall
mean the date the Company receives at least $2,000,000.00 from the Financing),
all of the Principal Amount of this Debenture and all accrued by unpaid interest
on that principal (the “Repayment Amount”) shall automatically, and without
further action by the Company or Holders, be due and payable to Holders by the
Company. Upon the occurrence of a Triggering Event, the Company shall, within
one (1) business day, deliver to Holders the Repayment Amount.

 

Section 1.03        Warrants. The Company agrees to issue, convey and transfer,
and cause to be issued, conveyed and transferred to Holders, Common Stock
Purchase Warrants to purchase shares of the Company’s Common Stock in an amount
equivalent to 50% of the Principal Amount. The exercise price of the Warrants is
$0.35 per share of Common Stock (the “Exercise Price”). The Holders shall be
entitled to piggyback registration rights for the Common Stock underlying the
Warrants. In the event registration is effected, upon exercise of the Warrants,
the underlying Common Stock shall be freely tradable.

 

Section 1.04        Reservation of Common Stock. The Company shall reserve and
keep available our of its authorized but unissued shares of Common Stock, solely
for the purpose of effecting the

 

1

 


--------------------------------------------------------------------------------



 

exercise of the Warrants, such number of shares of Common Stock as shall from
time to time be sufficient to effect such exercise, based upon the Exercise
Price. If at any time the Company does not have a sufficient number of Common
Stock authorized and available, then the Company shall call and hold a special
meeting of its stockholders within sixty (60) days of that time for the sole
purpose of increasing the number of authorized shares of Common Stock.
Management of the Company shall vote all of its shares in favor of increasing
the authorized Common Stock.

 

Section 1.05        Interest Payments. All accrued interest shall be due and
payable on the Due Date and not before. However, the Company in its sole and
absolute discretion, may make interest payments in cash (via wire transfer or
certified funds) in advance of the Due Date. Such payments shall be made to the
person in whose name this Debenture is registered.

 

Section 1.06        Prepayment. The Company may prepay this Debenture in whole
or in part on any date without premium or penalty; provided, however, any
partial prepayment, when made, shall be credited first to interest then due and
payable. The remainder of each such payment shall be then credited to the unpaid
principal indebtedness evidenced by the provisions of this Debenture, and
interest thereupon shall cease to accrue on any amounts so credited to such
unpaid principal. No partial prepayment shall extend or postpone the due date of
any subsequent payment, unless Holders shall otherwise first agree in writing.
Holders shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments to any portion of the indebtedness evidenced by the
provisions of this Debenture.

 

ARTICLE II

 

Section 2.01        Amendments and Waiver of Default. This Debenture may not be
amended without the consent of the Holders. Notwithstanding the above, without
the consent of the Holders, the Debenture may be amended by the Company to cure
any ambiguity, defect or inconsistency, to provide assumption of the Company’s
obligations to the Holders or to make any change that does not adversely affect
the rights of the Holders.

 

ARTICLE III

 

Section 3.01        Events of Default. An Event of Default is defined as
follows: (a) failure by the Company to pay amounts due hereunder within thirty
(30) days of the date of maturity of this Debenture; (b) failure by the Company
for fifteen (15) days after notice to it to comply with any of its other
agreements in the Debenture; (c) events of bankruptcy or insolvency. Upon the
occurrence of an Event of Default, Holders is required to provide the Company
with written notice of its belief an Event of Default has occurred. The Company
shall have thirty (30) days from such notice to cure any default. If the Event
of Default is not cured within the cure period, the Holders may, in its sole
discretion, accelerate full repayment of this Debenture and all accrued interest
or may, notwithstanding any limitations contained in this Debenture, including
the restrictions set forth in Section 1.02 hereof, convert this Debenture and
all accrued interest hereon into shares of Common Stock pursuant to Section
1.02.

 

ARTICLE IV

 

Section 4.01        Re-issuance of Debenture. When the Holders elects to convert
a part of this Debenture, then the Company shall reissue a new Debenture in the
same for as this Debenture to reflect the new principal amount.

 

ARTICLE V

 

Section 5.01        Notice. Notices regarding this Debenture shall be sent to
the parties at the following addresses, unless a party notifies the other
parties, in writing, of a change of address:

 

 

2

 


--------------------------------------------------------------------------------



 

 



If to the Company:

Alchemy Enterprises, Ltd.

 

3812 N. Gallatin St.

 

Mesa, AZ 85215

 

 

With a copy to:

Jonathan R. Read

 

6711 E. Camelback Rd. #32

 

Scottsdale, AZ 85251

 

Telephone: (480) 663-8118

 

Facsimile: (480) 663-8100

 

 

If to the Holders:

 

 

 

 

 

 

 

 

 

 

Section 5.02        Governing Law. This Debenture shall be deemed to be made
under and shall be construed in accordance with the laws of the State of Arizona
without giving effect to the principals of conflict of laws thereof. Each of the
parties consents to the jurisdiction of the appropriate court sitting in the
State of Arizona, county of Maricopa, in connection with any dispute arising
under this Debenture and hereby waives, to the maximum extent permitted by law,
any objection, including any objection based on forum non conveniens to the
bringing of any such proceeding in such jurisdictions.

 

Section 5.03        Severability. The invalidity of any of the provisions of
this Debenture shall not invalidate or otherwise affect any of the other
provisions of this Debenture, which shall remain in full force and effect.

 

Section 5.04        Entire Agreement and Amendments. This Debenture represents
the entire agreement between the parties hereto with respect to the subject
matter hereof and there are no representations, warranties or commitments,
except as set forth herein. This Debenture may be amended only by an instrument
in writing executed by the parties hereto.

 

Section 5.05        Counterparts. This Debenture may be executed in multiple
counterparts, each of which shall be an original, but all of which shall be
deemed to constitute one instrument.

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company has
executed this Debenture as of the date first written above.

 

 

HOLDERS

 

ALCHEMY ENTERPRISES, LTD.

 

 

 

 

 

Signed:

 

 

Signed:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

3

 

 

 